UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

JuN a a 2014

SANDRA GRANT, et czl., ) clerk U s Dlsm
' - - ct & B
) Courts for the D|str|ct afa
Plaintiffs, )
)
v. ) Civil Action No.
> \'-L ~ 1 1 02
ERIC HOLDER, et al. , )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of the plaintiffs application to proceed in
forma pauperis and her pro se civil complaint. The Court will grant the application, and dismiss

the complaint with prejudice

According to the plaintiff, she and her minor children "have suffered abuse stemming
from the events and activities coordinated and executed by multiple law enforcement
organizations and supporting agencies under the sole authority of the Federal Bureau of
Investigation." Compl. 11 37. For example, the FBl allegedly "enlisted the assistance of a
‘private’ mercenary security group . . . Academi . . . to seek the plaintiff and her children to
torture, frame, and eventually execute them from what would appear to be a natural death." Id. 11
3. Further, the FBI and others allegedly "use[d] psychological terrorism to attack [the plaintiff]
and her children," id. 1[ 6 (emphasis removed), as well as "biological terrorism against the

family," id. 11 7 (emphasis removed), in the form of toxins and radiation, id.

Review of the complaint, and the myriad nonsensical and delusional allegations therein,
leads the Court to conclude that the complaint must be dismissed in its entirety under 28 U.S.C. §
1915(€)(2) as frivolous. See Neitzke v. Williams, 490 U.S. 319, 325 (l989) ("[A] a complaint,
containing as it does both factual allegations and legal conclusions, is frivolous where it lacks an
arguable basis either in law or in fact."). Furthermore, the allegations of the complaint
"constitute the sort of patently insubstantial claims" that deprive the Court of subject matter

jurisdiction. T00ley v. Napolitano, 586 F.3d l006, 1010 (D.C. Cir. 2009).

An Order consistent with this Memorandum Opinion is issued separately.

DATE; é/ u '|‘1